Exhibit 10.1

PLAN OF LIQUIDATION AND DISSOLUTION

OF

SOAPSTONE NETWORKS INC.

This Plan of Liquidation and Dissolution (the “Plan”) is intended to accomplish
the complete liquidation and dissolution of SOAPSTONE NETWORKS INC., a Delaware
corporation (the “Company”), in accordance with Sections 280 and 281(a) of the
General Corporation Law of the State of Delaware (the “DGCL”).

1. Adoption of Plan. The Board of Directors of the Company (the “Board”) has
adopted this Plan. If the Plan is adopted by the requisite vote of the Company’s
stockholders, the Plan shall constitute the adopted Plan of the Company.

2. Certificate of Dissolution and Effective Date. At the Company’s discretion,
following the adoption of the Plan by the requisite vote of the Company’s
stockholders, the Company shall file with the Secretary of State of the State of
Delaware a certificate of dissolution (the “Certificate of Dissolution”) in
accordance with the DGCL. The Plan shall be effective as of such time the
Certificate of Dissolution is filed with the Secretary of State of the State of
Delaware (the “Effective Date”).

3. Cessation of Business Activities. After the Effective Date, the Company shall
not engage in any business activities except to the extent necessary to preserve
the value of its assets, wind up its business affairs and distribute its assets
in accordance with this Plan.

4. Continuing Employees and Consultants. For the purpose of effecting the
dissolution of the Company, the Company shall hire or retain, at the discretion
of the Board, such employees, consultants and advisors as the Board deems
necessary or desirable to supervise or facilitate the dissolution.

5. Dissolution Process.

From and after the Effective Date, the Company (or any successor entity of the
Company) shall proceed, in a timely manner, to liquidate the Company in
accordance with the procedures set forth in Sections 280 and 281(a) of the DGCL.
In this respect, the Company shall follow the procedures set forth in
Section 280 of the DGCL, and in conformity with the requirements of
Section 281(a) of the DGCL:

(a) Shall pay the claims made and not rejected in accordance with Section 280(a)
of the DGCL;

(b) Shall post the security offered and not rejected pursuant to
Section 280(b)(2) of the DGCL;

(c) Shall post any security ordered by the Delaware Court of Chancery in any
proceeding under Section 280(c) of the DGCL; and

 

1



--------------------------------------------------------------------------------

(d) Shall pay or make provision for all other claims that are mature, known or
uncontested or that have been finally determined to be owing by the Company.

Such claims or obligations shall be paid in full and any such provision for
payment shall be made in full if there are sufficient assets. If there are
insufficient assets, such claims and obligations shall be paid or provided for
according to their priority, and, among claims of equal priority, ratably to the
extent of assets available therefor. Any remaining assets shall be distributed
to the common stockholders of the Company; provided, however, that such
distribution shall not be made before the expiration of 150 days from the date
of the last notice of rejections given pursuant to Section 280(a)(3) of the
DGCL. In the absence of actual fraud, the judgment of the Board as to the
provision made for the payment of all obligations under paragraph (d) of this
Section shall be conclusive.

Notwithstanding anything contained herein to the contrary, the Company (or any
successor entity of the Company) may opt to dissolve the Company in accordance
with the procedures set forth in Section 281(a) of the DGCL.

6. Liquidating Trust. If deemed necessary, appropriate or desirable by the
Board, in its absolute discretion, in furtherance of the liquidation and
distribution of the Company’s assets to the common stockholders, as a final
liquidating distribution or from time to time, the Company shall transfer to one
or more liquidating trustees, for the benefit of the common stockholders (the
“Trustees”), under a liquidating trust (the “Trust”), all, or a portion, of the
assets of the Company. If assets are transferred to the Trust, each common
stockholder shall receive an interest (an “Interest”) in the Trust pro rata to
its interest in the assets of the Company on that date. All distributions from
the Trust will be made pro rata in accordance with the Interests. The Interests
shall not be transferable except by operation of law or upon death of the
recipient. The Board is hereby authorized to appoint one or more individuals,
corporations, partnerships or other persons, or any combination thereof,
including, without limitation, any one or more officers, directors, employees,
agents or representatives of the Company, to act as the initial Trustee or
Trustees for the benefit of the common stockholders and to receive any assets of
the Company. Any Trustees appointed as provided in the preceding sentence shall
succeed to all right, title and interest of the Company of any kind and
character with respect to such transferred assets and, to the extent of the
assets so transferred and solely in their capacity as Trustees, shall assume all
of the liabilities and obligations of the Company, including, without
limitation, any unsatisfied claims and unascertained or contingent liabilities.
Further, any conveyance of assets to the Trustees shall be deemed to be a
distribution of property and assets by the Company to the common stockholders.
Any such conveyance to the Trustees shall be in trust for the common
stockholders of the Company. The Company, as authorized by the Board, in its
absolute discretion, may enter into a liquidating trust agreement with the
Trustees, on such terms and conditions as the Board, in its absolute discretion,
may deem necessary, appropriate or desirable. Adoption of this Plan by the
holders of the requisite vote of the outstanding capital stock of the Company
shall constitute the approval of the stockholders of any such appointment and
any such liquidating trust agreement as their act and as a part hereof as if
herein written.

7. Cancellation of Stock. From and after the Effective Date, and subject to
applicable law, each holder of shares of capital stock of the Company shall
cease to have any rights in respect thereof, except the right to receive
distributions, if any, pursuant to and in

 

2



--------------------------------------------------------------------------------

accordance with Section 5 hereof. As a condition to receipt of any distribution
to the Company’s common stockholders, the Board or Trustee, in its absolute
discretion, may require the Company’s common stockholders to (i) surrender their
certificates evidencing their shares of stock to the Company, or (ii) furnish
the Company with evidence satisfactory to the Board or Trustee of the loss,
theft or destruction of such certificates, together with such surety bond or
other security or indemnity as may be required by and satisfactory to the Board
or Trustee. The Company will close its stock transfer books and discontinue
recording transfers of shares of stock of the Company on the date on which the
Company files its Certificate of Dissolution under the DGCL, and thereafter
certificates representing shares of stock of the Company will not be assignable
or transferable on the books of the Company except by will, intestate
succession, or operation of law.

8. Unclaimed Distributions. If any distribution to a stockholder cannot be made,
whether because the stockholder cannot be located, has not surrendered its
certificates evidencing the common stock as required hereunder or for any other
reason, the distribution to which such stockholder is entitled (unless
transferred to the Trust established pursuant to Section 6 hereof) shall be
transferred, at such time as the final liquidating distribution is made by the
Company, to the official of such state or other jurisdiction authorized by
applicable law to receive the proceeds of such distribution. The proceeds of
such distribution shall thereafter be held solely for the benefit of and for
ultimate distribution to such stockholder as the sole equitable owner thereof
and shall be treated as abandoned property and escheat to the applicable state
or other jurisdiction in accordance with applicable law. In no event shall the
proceeds of any such distribution revert to or become the property of the
Company.

9. Conduct of the Company Following Approval of the Plan. Under Delaware law,
dissolution is effective upon the filing of a certificate of dissolution with
the Secretary of State of the State of Delaware or upon such future effective
date as may be set forth in the certificate of dissolution. Section 278 of DGCL
provides that a dissolved corporation continues to exist for three (3) years
after the date of dissolution, or for such longer period as a court shall in its
discretion direct, for purposes of prosecuting and defending suits by or against
the corporation and enabling it to settle and close its business, dispose of and
convey its remaining assets, but not for the purpose of continuing the business
of the corporation as a going concern. A corporation can continue to exist
beyond the three (3) year period, if ordered by a court, for the sole purpose of
prosecuting or defending any action, suit or proceeding that was brought before
or during the three (3) year period after the date of dissolution, until any
judgments, orders or decrees are fully executed. The powers of the directors
continue during this time period in order to allow them to take the necessary
steps to wind-up the affairs of the corporation.

10. Absence of Appraisal Rights. Under Delaware law, the Company’s stockholders
are not entitled to appraisal rights for their shares of capital stock in
connection with the transactions contemplated by the Plan.

11. Stockholder Consent to Sale of Assets. Adoption of this Plan by the
requisite vote of the outstanding capital stock of the Company shall constitute
the approval of the common stockholders of the sale, exchange or other
disposition in liquidation of all of the remaining property and assets of the
Company after the Effective Date, whether such sale, exchange or other
disposition occurs in one transaction or a series of transactions, and shall
constitute ratification of all contracts for sale, exchange or other disposition
which are conditioned on adoption of this Plan.

 

3



--------------------------------------------------------------------------------

12. Expenses of Dissolution. In connection with and for the purposes of
implementing and assuring completion of this Plan, the Company may, in the
absolute discretion of the Board or the Trustee, pay any brokerage, agency,
professional and other fees and expenses of persons rendering services to the
Company in connection with the collection, sale, exchange or other disposition
of the Company’s property and assets and the implementation of this Plan.

13. Compensation. In connection with and for the purpose of implementing and
assuring completion of this Plan, the Company may, in the absolute discretion of
the Board or Trustee, pay the Company’s officers, directors, employees, agents
and representatives, or any of them, compensation or additional compensation
above their regular compensation, including pursuant to severance and retention
agreements, in money or other property, in recognition of the extraordinary
efforts they, or any of them, will be required to undertake, or actually
undertake, in connection with the implementation of this Plan. Adoption of this
Plan by the requisite vote of the outstanding capital stock of the Company shall
constitute the approval of the Company’s stockholders of the payment of any such
compensation.

14. Indemnification. The Company shall continue to indemnify its officers,
directors, employees, agents and trustee in accordance with its Certificate of
Incorporation, Bylaws, and contractual arrangements as therein or elsewhere
provided, the Company’s existing directors’ and officers’ liability insurance
policy and applicable law, and such indemnification shall apply to acts or
omissions of such persons in connection with the implementation of this Plan and
the winding up of the affairs of the Company. The Board or the Trustee is
authorized to obtain and maintain insurance as may be necessary to cover the
Company’s indemnification obligations.

15. Modification or Abandonment of the Plan. Notwithstanding authorization or
consent to this Plan and the transactions contemplated hereby by the
stockholders of the Company, the Board or Trustee may modify, amend or abandon
this Plan and the transactions contemplated hereby without further action by the
stockholders to the extent permitted by the DGCL.

16. Authorization. The Board or Trustee is hereby authorized, without further
action by the stockholders, to do and perform or cause the officers of the
Company, subject to approval of the Board or Trustee, to do and perform, any and
all acts, and to make, execute, deliver or adopt any and all agreements,
resolutions, conveyances, certificates and other documents of every kind which
are deemed necessary, appropriate or desirable, in the absolute discretion of
the Board or Trustee, to implement this Plan and the transaction contemplated
hereby, including, without limiting the foregoing, all filings or acts required
by any state or federal law or regulation to wind up its affairs.

 

4